DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the amendment dated 2/28/2022, the following has occurred: Claims 1, 8, and 14, have been amended.
Claims 1 – 23 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1 – 7 and 21 – 23), machine (claims 8 – 13), and manufacture (claims 14 – 20) which recite steps of
accessing a database including images of reference conditions depicting a range of malocclusion severities in each of a plurality of dentition categories, each reference condition including a corresponding first value;
determining a similar reference condition to an initial patient condition in each of the plurality of dentition categories by:
displaying an image of the initial patient condition in each of the plurality of dentition categories with the images of the  reference conditions in each of the plurality of dentition categories; and
receiving, via a user interface, a selection of at least one reference condition in one or more of the plurality of dentition categories that is similar to the initial patient condition in a same dentition category; and
generating a patient identifier matrix address including a plurality of positions, wherein:
each of the plurality of positions corresponds to one of the plurality of dentition categories; and
each of the plurality of positions includes a second value equal to the first value of the selected at least one reference condition for the corresponding one of the plurality of dentition categories;
creating a combined address based on the matrix address and a selected treatment goal;
determining, using the computer, one or more treatment by querying an indexing database using the combined address to produce data specific to a single patient condition-treatment goal combination; and
displaying at least one of the one or more treatment options.
These steps of claims 1 – 23, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activities.

Page 1, lines 13 – 16
FIELD OF THE INVENTION
The present invention is related generally to the field of orthodontics. More specifically, the present invention is related to methods and system for providing indexing orthodontic related treatment profiles and options.
Page 2, lines 14 – 33
In PAR, a score of zero would indicate ideal alignment and positioning of all orthodontic dental components as defined by generally accepted occlusal and aesthetic relationships the orthodontic community has adopted, and higher scores would indicate increased levels of irregularity. The overall score can be recorded on both pre- and post-treatment dental casts. The difference between these scores represents the degree of improvement because of orthodontic intervention. In addition to the PAR index, other indices may be used such as ICON, IOTN and ABO. These indices also rely on individual dental measurements in order to derive an assessment of deviation from an ideal. What is missing from the current indices is a system for case classification categorization. While there may exist classification systems for individual components of a dental malocclusion, a systematic method to objectively classify and catalogue the entire orthodontic dental condition in each dimension does not exist. More importantly, because in the majority of orthodontic treatment, a patient-specific treatment goal is not pre-established (other than "ideal") and used as a basis from which to judge the achieved treatment outcome, not only does a need exist to define parameters in such a way that each dental parameter of a patient's individual dentition can be objectively labeled, catalogued, and searched, there also exists a need to create an indexing system that can also be used to objectively characterize a patient's treatment goal in addition to the starting dentition, treatment outcome and treatment plan, so that specific guidance can be provided on future treatment plans, and also so that meta-analyses can be conducted to better understand the broader patient population.
In view of the foregoing, it would be desirable to have methods and systems to provide indexing and cataloguing of orthodontic related diagnostic and treatment components.
Page 21, lines 17 – 26
While the characterization of adult dentition has been discussed in conjunction with the embodiments described above, the various embodiments of the present invention may be used for the characterization of child dentitions. In addition, in accordance with the embodiments of the present invention, the various aspects of the present invention may be manually implemented by the user, for example, using print-out documentation, visual graphics, and/or photographic images of the conditions and/or treatment options, and further, may include, within the scope of the present invention, manual computation or calculation of the results. In this manner, within the scope of the present invention, the various embodiments discussed above in the context of a computerized system for implementing the aspects of the present invention, may be implemented manually.
The invention is directed toward the creation of an index. The index does not represent a technical improvement or a technological improvement. The index represents a potential usage.  No practical application occurs unless it is added toward a machine to create an appliance.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 2, reciting particular aspects of how comparing dentition categories may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of using a computer amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification as quoted above, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of accessing a database amounts to mere data gathering, recitation of determining… a similar reference amounts to selecting a particular data source or type of data to be manipulated)
Dependent claims recite additional subject matter, which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 7, 9 – 13, and 15 – 23, additional limitations, which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 1 – 23; accessing a database , e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); determining … a similar reference condition, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii))
Additional elements
Computer and database– the Specification states
Page 4, lines 15 – 19 FIG. 1 is a block diagram of the overall indexing system 100 for practicing the various embodiments of the present invention. The indexing system 100 in one embodiment includes a terminal 101, which may be configured as a personal computer, workstation, or mainframe, and which includes a user interface input device 103 and a user interface output device 105, a storage unit 107, and a central server 109.
Page 21, lines 9 – 17 The various processes described above including the processes performed by the central server 109 (FIG. 1) in the software application execution environment in the indexing system 100 including the processes and routines described in conjunction with the Figures may be embodied as computer programs developed using an object oriented language that allows the modeling of complex systems with modular objects to create abstractions that are representative of real world, physical objects and their interrelationships. The software required to carry out the inventive process, which may be stored in the memory or data storage unit 107 of the indexing system or internally (not shown) within the central server 109, may be developed by a person of ordinary skill in the art and may include one or more computer program products.
Dependent claims recite additional subject matter, which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 7, 9 – 13, and 15 – 23, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive.
The Applicant states, “The Applicant respectfully disagrees. MPEP 2106.05(a) (Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field) explains that an indication that the claim focuses on a technological improvement can be supported by a "discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art." The relevant MPEP section
If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016).
The Examiner notes the bolded section noting the requirement of the specification to disclose both the technical solution as well as a technical problem.  Focusing upon only a potential technological improvement ignores the question as to whether there is or is not a technical problem.
1. The specification clearly identifies a technical problem and explains details of an unconventional technical solution
The Applicant states, “The specification identifies a technical problem related to accurately characterizing a patient's dental condition and describes in detail technical improvements over the prior art for solving this problem. For example, paragraph [0007] describes how, "while there may exist classification systems for individual components of a dental malocclusion, a systematic method to objectively classify and catalogue the entire orthodontic dental condition in each dimension does not exist.” The Applicant does point to a problem however, the Specification does not state that the problem is a technological one. Further, since the Specification does not explicitly state that the problem is technological, the Applicant also does not point out why the cited paragraphs actually do so.
For example, the cited paragraph 58 includes, “Traditionally, the method has been to describe and define a characteristic and have the trained individual subjectively identify the condition or "label" which best represents the patient's condition.” This paragraph describes the problem as training.
The cited paragraph 59 also includes, “The user then identifies where the patient's dentition condition falls within a range of reference conditions depicting malocclusion and selects the image that either best represents the patient, or selects a relative position of the patient's condition from a continuous gradient of patient image depictions of the specific problem.” This also describes the problem as relating to human activity.
Lastly, cited paragraph 60 includes, “The use of a visual interface to capture every component of the patient's orthodontic dental condition however, has not previously been described as an interface for creation of a digital patient database.” However, this merely describes how existing technology can be applied.
The Applicant states, “Thus, the specification describes, in detail, methods and systems that provide a visual user interface that enables a user to select among reference conditions for individual components of the patient's orthodontic dental condition, thereby providing a more objective and comprehensive characterization of a patient's dental condition compared to previous systems and methods. The specification further explains how this information can be stored as a matrix in which a patient, along with a treatment goal, is associated with a specific address within the matrix, which is then used to determine one or more treatment options.” The Applicant, in light of the Specification, describes how technology can be applied to the abstract idea. Further, applying technology to the abstract idea provides all the improvements that would be expected by applying that technology.  It should be emphasized, there is no technological problem.
This is stated on page 21, lines 24 – 26, “In this manner, within the scope of the present invention, the various embodiments discussed above in the context of a computerized system for implementing the aspects of the present invention, may be implemented manually.
2. The claims recite the unconventional technical solution to the technical problem in a particular way and to achieve a desired outcome
The Applicant states, “The claims recite a particular way to solve the technical problem described above, specifically, to characterize a patient's dental condition more accurately.” Yes, the claims are an application of technology to a human activity.
The Applicant states, “As demonstrated above, Applicant respectfully submits that the claims recite limitations that reflect a technological improvement that integrates the alleged judicial exception into a practical application, and thus imposes a meaningful limit on the judicial exception.” The Examiner cannot find the “demonstrated above.” The Applicant’s opinion is noted.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wiechmann et al. Pub. No.: US 2003/0152884 teaches a set of customized orthodontic brackets are provided with slots that are arranged substantially parallel to the tooth surface
Sachdeva et al US 2003/0194677 teaches a method and apparatus for generating a orthodontic template that assists in the placement of an orthodontic apparatus includes processing that begins by obtaining a digital model of an orthodontic structure of an orthodontic patient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
     
/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626